Judgment of the Supreme Court, New York County, entered May 20, 1977, granting application of petitioner-respondent to annul appellants’ determination that respondent’s disability was not job related and directing appellants to retire respondent on accident disability, unanimously reversed, on the law, without costs or disbursements, and vacated, and determination of appellants reinstated. The X rays, medical reports and certificates submitted to appellants’ medical board provided the medical board with a rational basis to conclude that the physical condition of which respondent complained was not job related. The *943determination therefore was neither arbitrary nor capricious. In the circumstances, we cannot say that the medical examination of respondent by physicians of the medical board was inadequate so as to require a remand for that purpose. Concur—Lupiano, J. P., Birns, Silverman, Fein and Sullivan, JJ.